UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVIN MAURICE HAZEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cr-00722-DCN-1; 2:12-cv-00403-DCN)


Submitted:   September 11, 2012          Decided:   September 17, 2012


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irvin Maurice Hazel, Appellant Pro Se.   Alston Calhoun Badger,
Jr.,   Assistant  United States   Attorney,  Charleston,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irvin     Maurice    Hazel        seeks    to    appeal        the    district

court’s    order    dismissing     as    untimely      his        28    U.S.C.A.    § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).             A         certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this         standard       by         demonstrating       that

reasonable    jurists      would        find    that        the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on   procedural          grounds,       the        prisoner      must

demonstrate    both     that    the     dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hazel has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3